      Case 1:19-cv-02914-TWT Document 61 Filed 10/28/19 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

  ELCINDA PERSON, et al.,

         Plaintiffs,
                v.                           CIVIL ACTION FILE
                                             NO. 1:19-CV-2914-TWT

  LYFT, INC., et al.,


         Defendants.

                                   ORDER


        This is an action under the Telephone Consumer Protection Act.   It is

before the Court on the Defendant’s Motion to Stay Discovery [Doc. 39]. The

Court will allow the case to proceed in the usual fashion under the Court’s

Local Rules. The Defendant’s Motion to Stay Discovery [Doc. 39] is DENIED.

        SO ORDERED, this 25 day of October, 2019.


                                /s/Thomas W. Thrash
                                THOMAS W. THRASH, JR.
                                United States District Judge




T:\ORDERS\19\Person\stay.docx
